                  Case 1:21-cr-00065-LJL Document 12 Filed 07/18/21 Page 1 of 1

SABRINA P. SHROFF                                                                        233 BROADWAY
 ATTORNEY AT LAW                                                              NEW YORK, NEW YORK 10007
                                                                                     TEL: (646) 763-1490



                                                            July 18, 2021

       BY ECF
       Honorable Lewis J. Liman
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

       Re:     United States v. Cole Bridges, 21 Cr. 65 (LJL)

       Hon. Judge Liman,

              With consent of the government, I write to request a 45-day adjournment of the July 21,
       2021, status conference as to Mr. Bridges as we continue to review with Mr. Bridges the
       discovery in his case.

               To that end, we request that the time between July 21, 2021 and the next date set by the
       Court, be excluded under the Speedy Trial Act, pursuant to Title 18, United States Code, section
       3161(h)(7)(A). Excluding time will best serve the ends of justice and outweigh the best interests
       of the public and the defendant in a speedy trial, because it will allow the government and
       defense counsel to continue reviewing the discovery which will allow for discussions regarding a
       possible disposition in the matter.

               I thank the Court for its continuing attention to this matter during the Covid19 pandemic.

                                                    Respectfully submitted,

                                                    /s/Sabrina P. Shroff
                                                    Counsel to Cole Bridges

       SPS/hls
       cc: All parties

                               So Ordered: __________________
                                           Hon. Lewis J. Liman
